FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

GENE R. MCLEOD,                        
                Plaintiff-Appellant,
                                             No. 09-35190
                v.
MICHAEL J. ASTRUE,                             D.C. No.
                                            9:07-CV-52-JCL
Commissioner of Social Security
                                                ORDER
Administration,
               Defendant-Appellee.
                                       
                   Filed February 8, 2011

   Before: Andrew J. Kleinfeld, A. Wallace Tashima, and
            Richard C. Tallman, Circuit Judges.


                           ORDER

   The last sentence of the order filed February 4, 2011 stating
“No petitions for rehearing or petitions for rehearing en banc
will be entertained, and the mandate shall issue in due course”
is withdrawn so that the court can consider Appellee’s peti-
tion for panel rehearing.

  Appellee’s petition for panel rehearing is deemed to be
appropriately filed.




                             2327